United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 97-4576.

                       UNITED STATES of America, Plaintiff-Appellee,

                                                 v.

                            Manuel GUERRA, Defendant-Appellant.

                                          Jan. 14, 1999.

Appeal from the United States District Court for the Southern District of Florida. (No. 96-588-CR-
NCR), Jacob Mishler, Judge.

Before TJOFLAT, BARKETT and MARCUS, Circuit Judges.

       MARCUS, Circuit Judge:

       Appellant Manuel Guerra seeks to overturn his conviction for the armed robbery of an

Amoco gas station, arguing that some $300 taken during the course of the robbery was an

insufficient evidentiary foundation to satisfy the jurisdictional requirement of the Hobbs Act, 18

U.S.C. § 1951 (1994). We have repeatedly held that the government needs to establish only a

minimal effect on interstate commerce to support a violation of the Hobbs Act. That standard has

been met here. Accordingly, we AFFIRM his conviction.

                                                 I.

       The facts surrounding this robbery are straightforward. On April 16, 1996, at approximately

10:00 p.m., Guerra entered an Amoco service station in Hialeah, Florida, produced two hand

grenades, pulled the pin from one of the grenades, and demanded all of the store's money from the

store clerk, Jorge Rodriguez. Guerra pointed at one of the grenades and asked Rodriguez, "Do you

know what this is?" Soon thereafter, Guerra stated, "I'm not playing, give me all of the money. I'll

blow this place up, I don't care." Rodriguez gave Guerra approximately $300 in cash; Guerra put
the hand grenades into his pocket and left the store. Rodriguez called the police. A short time later,

he spotted Guerra in a bar across the street from the Amoco station. The police approached Guerra

and, realizing that appellant held a grenade in his hand, grabbed the grenade from Guerra. A

struggle ensued over control of the grenade and Guerra was arrested.

       As to the interstate commerce connection, James Perez, the owner and manager of the service

station, testified that his service station is an Amoco gas station, part of a nationwide chain/network

of service stations, which sells gasoline and oil that originates in Texas and enters Florida through

Port Everglades. In addition to gasoline, Perez testified that his station sells convenience store items

such as cigarettes, beer, soda, gum, and chips. Specifically, the station sold Marlboro cigarettes

from Richmond, Virginia, Budweiser beer from St. Louis, Missouri, Corona beer from Mexico, and

Heineken beer from Germany. Perez further testified that the majority of his station's products come

from outside of Florida.

       Perez said that $300 was missing following the robbery, and that he was forced to close the

store for more than two hours while the police investigated the incident. He also testified that he

lost business for several days following the robbery. Based on the direct loss of cash from the

robbery, and the loss of customers during and after the police investigation, Perez estimated that the

station lost between $1,000 and $1,500, and testified that because of the robbery, he had less money

to purchase out-of-state goods.

       On June 28, 1996, a federal grand jury sitting in the Southern District of Florida charged

Guerra with obstructing, delaying, and affecting interstate commerce by robbery in violation of the

Hobbs Act, 18 U.S.C. § 1951(a) (Count 1); with using and carrying a firearm, a Russian hand

grenade, during and in connection with a crime of violence, the robbery, in violation of 18 U.S.C.

§ 924(c)(1) (Count II); with possession of unregistered firearms, two Russian hand grenades, in
violation of 26 U.S.C. § 5861(d) (Count III); and, finally, with possession of a firearm without a

serial number in violation of 26 U.S.C. § 5861(i) (Count IV). The jury found Guerra guilty of all

counts, and thereafter the district judge sentenced him to a total of 401 months of imprisonment, 41

months on Counts I, III, IV and 360 months on Count II, to run consecutively to the other counts,

followed by a three year term of supervised release, and a $200 special assessment.

        Guerra filed a timely notice of appeal of his Hobbs Act robbery conviction, raising only the

question of whether the robbery had a sufficient effect on interstate commerce to support the

conviction. We review de novo a challenge to the sufficiency of the evidence, United States v.

Keller, 916 F.2d 628, 632 (11th Cir.1990), cert. denied, 499 U.S. 978, 111 S.Ct. 1628, 113 L.Ed.2d

724 (1991), and we consider that evidence in the light most favorable to the government, drawing

all inferences and credibility choices in favor of the jury's verdict, United States v. Adair, 951 F.2d

316, 318 (11th Cir.1992).

                                                  II.

        Appellant claims that the government failed to adduce sufficient evidence to show that the

robbery affected interstate commerce and that, as a result, his Hobbs Act conviction must be

reversed. The Hobbs Act provides that "[w]hoever in any way or degree obstructs, delays, or affects

commerce or the movement of any article or commodity in commerce, by robbery or extortion or

attempts or conspires so to do ... shall be fined under this title or imprisoned not more than twenty

years, or both." 18 U.S.C. § 1951(a). The Act broadly defines "commerce" as being "commerce

within the District of Columbia, or any Territory or Possession of the United States; all commerce

between any point in a State, Territory, Possession, or the District of Columbia and any point outside

thereof; all commerce between points within the same State through any place outside such State;

and all other commerce over which the United States has jurisdiction." Id. § 1951(b)(3).
       In Stirone v. United States, 361 U.S. 212, 80 S.Ct. 270, 4 L.Ed.2d 252 (1960), the Supreme

Court had occasion to describe the scope of the Hobbs Act: "[it] speaks in broad language,

manifesting a purpose to use all the constitutional power Congress has to punish interference with

interstate commerce by extortion, robbery, or physical violence. The Act outlaws such interference

"in any way or degree.' " Id. at 215, 80 S.Ct. at 272 (quoting 18 U.S.C. § 1951(a)); see also United

States v. Culbert, 435 U.S. 371, 373, 98 S.Ct. 1112, 1113 55 L.Ed.2d 349 (1978) (explaining that

the words of the Hobbs Act "do not lend themselves to restrictive interpretation").

       Consonant with the expansive language of the Hobbs Act prohibiting robbery or extortion

that "in any way or degree, obstructs, delays, or affects commerce," 18 U.S.C. § 1951(a), we have

long and consistently held that the jurisdictional requirement may be met simply by showing that

the offense affected commerce to a "minimal degree." In United States v. Hyde, 448 F.2d 815 (5th

Cir.1971), cert. denied, 404 U.S. 1058, 92 S.Ct. 736, 30 L.Ed.2d 745 (1972), the former Fifth Circuit

rejected any requirement that the impact on commerce be substantial, holding that extortion or

threats of violence under the Act "need affect interstate commerce only in a minimal degree to

constitute a violation." Id. at 837; see also United States v. Alexander, 850 F.2d 1500, 1503 (11th

Cir.1988) (The government's jurisdictional burden under the Hobbs Act is "not great," the Act

speaks in broad language manifesting a congressional purpose to use all of its constitutional

commerce power, and therefore, "the government need only show a minimal effect on interstate

commerce to sustain jurisdiction under the Hobbs Act."), cert. denied sub nom. Grider v. United

States, 489 U.S. 1068, 109 S.Ct. 1346, 103 L.Ed.2d 814 (1989); United States v. Jackson, 748 F.2d

1535, 1537 (11th Cir.1984) (The effect on commerce "need only be minimal," and a minimal effect

may be established under a "depletion of assets theory."); United States v. Nadaline, 471 F.2d 340,

343 (5th Cir.) ("The impact of extortion need affect interstate commerce only in a minimal degree."),
cert. denied, 411 U.S. 951, 93 S.Ct. 1924, 36 L.Ed.2d 414 (1973).

       This long line of case precedent has not been altered by the Supreme Court's recent holding

in United States v. Lopez, 514 U.S. 549, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995), that Congress had

exceeded its power under the Commerce Clause in enacting the Gun-Free School Zones Act of 1990,

18 U.S.C. § 922(q)(1)(A) (1988). In United States v. Castleberry, 116 F.3d 1384, 1387 (11th Cir.),

cert. denied, --- U.S. ----, 118 S.Ct. 341, 139 L.Ed.2d 265 (1997), the Eleventh Circuit considered

whether Lopez had any effect on the " "the measure of evidence necessary to support the interstate

commerce element of a Hobbs Act prosecution.' " Id. at 1386 (quoting United States v. Frost, 77

F.3d 1319, 1320 (11th Cir.1996), judgment vacated on other grounds, --- U.S. ----, 117 S.Ct. 1816,

137 L.Ed.2d 1025 (1997)). We held that it did not, and we distinguished Lopez, observing that the

Hobbs Act contains an explicit jurisdictional element, see 18 U.S.C. § 1951(a), while the Gun-Free

School Zones Act did not. Castleberry, 116 F.3d at 1387. This Court expressly continued to hold

that "the Government only needs to establish a minimal effect on interstate commerce to support a

violation of the Hobbs Act." Id.

       Since Lopez, our sister circuits have uniformly held that the government still need establish

only a minimal effect on interstate commerce to support a conviction under the Act. See United

States v. Farrish, 122 F.3d 146, 148 (2d Cir.1997), cert. denied, --- U.S. ----, 118 S.Ct. 1056, 140

L.Ed.2d 118 (1998); United States v. Robinson, 119 F.3d 1205, 1208 (5th Cir.1997), cert. denied,

--- U.S. ----, 118 S.Ct. 1104, 140 L.Ed.2d 158 (1998); United States v. Harrington, 108 F.3d 1460,

1465 (D.C.Cir.1997); United States v. Atcheson, 94 F.3d 1237, 1242 (9th Cir.1996), cert. denied, ---

U.S. ----, 117 S.Ct. 1096, 137 L.Ed.2d 229 (1997); United States v. Farmer, 73 F.3d 836, 843 (8th

Cir.), cert. denied, 518 U.S. 1028, 116 S.Ct. 2570, 135 L.Ed.2d 1086 (1996); United States v.

Bolton, 68 F.3d 396, 399 (10th Cir.1995), cert. denied, 516 U.S. 1137, 116 S.Ct. 966, 133 L.Ed.2d
887 (1996); United States v. Stillo, 57 F.3d 553, 558 n. 2 (7th Cir.), cert. denied, 516 U.S. 945, 116

S.Ct. 383, 133 L.Ed.2d 306 (1995).

       Most recently, in United States v. Paredes, 139 F.3d 840 (11th Cir.1998), cert. denied, ---

U.S. ----, 119 S.Ct. 572, --- L.Ed.2d ---- (1998), we applied the "minimal effect" jurisdictional

requirement to a Hobbs Act robbery case. In Paredes, the defendants robbed two local convenience

stores of one case of beer, a carton of cigarettes, and less than $170 in cash. Although the

convenience stores were not connected with any out-of-state store chain, they both sold products

which had been manufactured or produced outside the state. Consequently, we concluded that the

Hobbs Act's jurisdictional requirement was satisfied, because the government demonstrated that the

robberies had at least a " "minimal effect on interstate commerce to support a conviction.' " Id. at

844-45 (quoting Castleberry, 116 F.3d at 1387). We reiterated in Paredes that an individual

defendant's conduct need not substantially affect commerce precisely because the Hobbs Act

regulates general conduct—robberies and extortion—which in the aggregate affects commerce

substantially. See id. at 843; see also Robinson, 119 F.3d at 1215; Bolton, 68 F.3d at 399. We,

observe, again, that the Hobbs Act contains an express jurisdictional element that ensures that the

individual robbery charged affects interstate commerce. The reach of the Act is thereby limited to

a discrete group of robberies that have an effect on interstate commerce.

       Applying this long line of cases to the instant matter, there can be little doubt that Guerra's

conduct is properly subject to the Hobbs Act. He robbed an Amoco service station that was part of

a nationwide network of gas stations and primarily sold fuel products drawn from outside the state.

Guerra took some $300 in cash from the service station. Indeed, the amount stolen in this case is

more than the aggregate of $170 taken from two local stores in Paredes, which we found sufficient

to meet the jurisdictional requirement. The service station here lost more than just the money the
store clerk handed over to Guerra; it was forced to close for more than two hours while police

investigated the robbery, and it lost business over the next several days. This is a classic "depletion

of assets" scenario. See United States v. Jackson, 748 F.2d at 1537. Under our jurisprudence, this

is sufficient to satisfy the Hobbs Act's "minimal effect" jurisdictional requirement.

       Accordingly, we reject Guerra's challenge to the sufficiency of the evidence and AFFIRM

the judgment of the district court.

       AFFIRMED.